UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 CDSS WIND DOWN, INC. (Name of Issuer) COMMON STOCK, $0.0 (Title of Class of Securities) 39304E 100 (CUSIP Number) AUGUST 20, 2010 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) T Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 39304E 100 SCHEDULE 13G Page 2 of 7 1 NAMES OF REPORTING PERSONS Tzameret Holdings L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)T 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.07% 12 TYPE OF REPORTING PERSON OO CUSIP No. 39304E 100 SCHEDULE 13G Page 3 of 7 1 NAMES OF REPORTING PERSONS Oren Moskowitz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)T 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.07% 12 TYPE OF REPORTING PERSON IN CUSIP No. 39304E 100 SCHEDULE 13G Page 4 of 7 Item 1. (a) Name of issuer: CDSS Wind Down, Inc., a Delaware corporation (the “Issuer”). (b) Address of Issuer’s principal executive offices: CDSS Wind Down, Inc. c/o Green Energy Management Services, Inc. 381 Teaneck Road Teaneck, New Jersey 07666 Telephone: (201) 530-1200 Item 2. (a) Name of person filing: (b) Address or principal business office, or if none, residence: Tzameret Holdings L.L.C. Oren Moskowitz P.O. Box 192521 Miami Beach, FL 33119 Telephone: (201) 530-1200 (c) Citizenship Tzameret Holdings L.L.C. - a Florida limited liability company Oren Moskowitz - United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (the “Common Stock”) (e) CUSIP Number: 39304E 100 Item 3.If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); CUSIP No. 39304E 100 SCHEDULE 13G Page 5 of 7 (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: As of the date of this filing, Tzameret Holdings L.L.C. beneficially owns 21,859,803 shares of the Issuer’s common stock and convertible promissory notes issued by the Issuer on August 20, 2010, convertible into 400,000 shares of the Issuer’s common stock. Mr. Oren Moskowitz, the Chief Technology Officer of Green Energy Management Services, Inc., a wholly-owned subsidiary of the Issuer, has the sole voting control and investment discretion over securities beneficially owned by Tzameret Holdings L.L.C. (b) Percent of Class: Tzameret Holdings L.L.C. and Oren Moskowitz collectively beneficially own 22,259,803 shares or 5.07% of Common Stock (see Item 4(a) above), which percentage was calculated based on 439,389,695 shares of Common Stock outstanding, as reported in the Issuer’s Current Report on Form 8-K filed with the U.S. Securities and Exchange Commission on August 26, 2010. (c) Number of shares as to which Tzameret Holdings L.L.C. has: (i) Sole power to vote or to direct the vote: 22,259,803 (See Item 4(a)) (ii) Shared power to vote or to direct the vote: -0-(See Item 4(a)) (iii) Sole power to dispose or to direct the disposition of: 22,259,803 (See Item 4(a)) (iv) Shared power to dispose or to direct the disposition of: -0- (See Item 4(a)) Number of shares as to which Oren Moskowitz has: (i) Sole power to vote or to direct the vote: 22,259,803 (See Item 4(a)) (ii) Shared power to vote or to direct the vote: -0-(See Item 4(a)) (iii) Sole power to dispose or to direct the disposition of: 22,259,803 (See Item 4(a)) (iv) Shared power to dispose or to direct the disposition of: -0- (See Item 4(a)) CUSIP No. 39304E 100 SCHEDULE 13G Page 6 of 7 Item 5. Ownership of Five Percent or Less of a Class.If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following.o Item 6. Ownership of More than 5 Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certifications. Not applicable. CUSIP No. 39304E 100 SCHEDULE 13G Page 7 of 7 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete, and correct. Tzameret Holdings L.L.C. By: /s/ Oren Moskowitz, Managing Member 8/30/2010 Oren Moskowitz /s/ Oren Moskowitz 8/30/2010
